DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 2/20/2021.
	Claims 103-108, 110, 112-133 and 147 are pending. 
	In lieu of a non-compliant memo, the claims have been considered in full. However, when presenting cancelled claims it is improper to include the text. 

This application claims priority as a 371 filing of PCT/US2016/036602 filed 6/9/2016 which claims priority to U.S. Provisional Patent Application No. 62/173,321, filed on June 9, 2015; and U.S. Provisional Patent Application No. 62/294,493, filed on February 12, 2016, the entire contents of each of which are expressly incorporated herein by reference.
As the priority documents do not completely support the claims, the disposition of the claims is the following. 
The goal of a T cell add-back is not a stated goal in any of the priority documents nor is there mention of either a database scheme for selecting the first allele specific gRNA or use of allele specific antibodies in the priority document US 61/173,321 but the steps could not be found until  US 62/294,493 thus establishing a priority date for these limitations at 2/12/2016.  Therefore, claims 108, 128, 132 and 133 have a priority date of 2/12/2016. Claim 133 depends from claim 108 and hence cannot have an earlier priority date. The remaining claims have a priority date of 6/9/2015.

Response to Amendments
Applicant’s amendment is sufficient to overcome the objections to the specification. The rejection under 35 USC 112, second regarding claim 103, 111, 118 and 129-231 have been overcome by amendment and cancellation. The rejection under 35 USC 112, first paragraph are overcome regarding some of the issues but not all.  Applicants’ arguments are that a template nucleic acid is an exogenous nucleic acid. This is sufficient to overcome the rejection. The rejection under 35 USC 102 is overcome by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 103-133 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claim 113 is rejected to for recitation that the “a gene described in table 16”.  Where possible, claims are to be complete in themselves and as such the claims are objected to because they reference table 16 (see MPEP 2173.05(s)). It would be remedial to insert the contents of table 16 into claim 113.This rejection is maintained for reasons of record. 
The term "specific” in claim 128 is a relative term which renders the claim indefinite.  The term "specific" is not defined by the claim, the specification does not provide a standard for It is not clear to what the allele is specific and how this allele relates to the rest of the method. This rejection is maintained for reasons of record. 
Claim 128 recites a step, however, it is not clear when this step is performed. It requires selecting “a cell” but the source of this cell is unclear. This rejection is maintained for reasons of record. It is unclear if the step of selecting is prior to the method or following the method of reducing the expression. The claim simply lacks proper formatting. 
Claim 132 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: it is unclear to what a T cell is added back. This rejection is maintained for reasons of record. 
Claim 133 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: first, the claim requires that a database is queried to determine whether one or more gRNA molecules are suitable for editing. As a first issue, the data base is not identified so it is unclear what is in the database. This phrase also requires determining if one or more gRNA are suitable for editing. It is not clear from where This rejection is maintained for reasons of record.

Response to Arguments 
The following is a quotation of MPEP 2173.05(s).
2173.05(s)    Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In ex parte Fressola the following is the guidance, 
Incorporation by reference to a specific figure or table of properties, as mentioned in the last paragraph above, is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. See Landis, § 51; Ex parte Squires, 133 USPQ 598 (Bd.App.1961) (discussed in Applebaum, The One Line Picture Claim, 44 J.Pat.Off.Soc'y 379 (1962)); In re Faust, 86 USPQ 114 (Comm'r Pat.1943); In re Tanczyn, 202 F.2d 785, 97 USPQ 150 (CCPA 1953) (reference to curve in claim not questioned); Ex parte Lewin, 154 USPQ 487 (Bd.App.1966); Ex parte Gring, 158 USPQ 109 (Bd.App.1967) (reference to photomicrograph). Incorporation by reference is a necessity doctrine, not for applicant's convenience.
In this case, the table can be described with words and does not require formatting in tabular or drawing form. The claim can refer to “hemoglobinopathy genes HBB, BCL11a, HBA1, HBA2 and ATRX; anemia genes, RPS19, FANCA, FANCB, FANCC, FANCD1, FANCD2, FANCE, FANCF, FANCG, FANCL FANCJ, FANCL, FANCM, FANCN, FANCP, RAD51C, PKLR, IFNG, SEC23B, ANK1, SPTB, SPTA, SLC4A1, EPB42, EPO, CSF2, CSF3” and etc.  
Regarding claim 128, applicants demonstrate that the term “specific” has antecedent basis in the specification. The claim is not rejected for lack of description. Rather, the clarity of the use of the term in the claim is rejected. The confusion is created by requiring a specific allele wherein “an allele-specific antibody” is used to sort the population. Specific is a relative term and the claims do not indicate what is specific about the allele. Claim 103 is not rejected although reference is made in the response to this claim because it is specific to allele. However, this reference is to simply a specific allele. It is unclear if this is reference to the first allele or another random allele. As well, the allele-specific antibody has not further reference in the claim, there is no connection with either the first allele or this other “specific allele”. 
Claim 132 is not rejected due to lack of understanding of T-cell add back. However, the method of claim 130 has many steps and the rejection establishes that it is unclear to what the T-cell is added back. While it may be clear to the applicant, the claim is vague and indefinite and lacks clarity by omitting the essential connection between the step and the method. 
Claim 133 is simply a set of unconnected components. Applicants argue that in light of the specification, the suitability of the gRNA molecules are definite and complete. As well, applicants argue that the specification teaches that the ranking of the suitable gRNA molecules can be used to optimize the choice of  gRNA within a user’s target sequence. Applicants point to exemplary tables. 
Applicants have not addressed the issue with the claims. The claims lack connection and antecedent basis to lead to a coherent claim. First, the claim requires that a database is queried to determine whether one or more gRNA molecules are suitable for editing. As a first issue, the data base is not identified so it is unclear what is in the database. There is no connection between the database and the use. For example, --a database of gRNAs for HLA genes--. 
Secondly, there is a requirement for determining if one or more gRNA are suitable for editing.. The claim to this point has simply compared a first set of alleles and a second set of alleles. Then a dataset is queried to determine whether one or more gRNA molecules are suitable. There is no indication of where these gRNAs were. It appears they are in the database but the claims are incomplete. As well, it is unclear if they are in the database and if so how and what criteria is used to determine that they are suitable. This phrasing is simply a set of disconnected facts. Yet, one must use these steps to identify one or more gRNAs to edit the one or more mismatched alleles “of the second plurality of alleles”. However, the mismatch as previously stated is between the first and the second.  
Finally, the claim ends with displaying the ranked list of gRNA molecules but it is not clear what then happens with the ranked list of gRNA molecules. Hence, the nexus with the method of claim 108 is unclear. The claim ends with ranking and displaying the gRNA. As there is no indication of how they are ranked and displayed, it is unclear how the claim of 133 relates to clam 108. There is no nexus. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 105 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained for reasons of record.
 
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus. In this case, there are a number of critical elements that are claimed broadly structurally but limited by a function wherein 
Claim 105 recites quite broadly “modified gRNA molecule” wherein as set forth in claim 106 this is actually a gRNA molecule comprising a 5’ end cap or a 3’ end polyA tail. However, the term modified encompasses much more than these modifications. The sequence, the structure, the form can be modified. 
In each of these instances, the claims are drawn to large genus of elements and molecules with specific functions wherein the written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus. The specification to the contrary describes a much more narrow set of conditions for each group. 
Claim 105 a “modified gRNA molecule” is actually a gRNA molecule comprising a 5’ end cap or a 3’ end polyA tail. 
The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath).  Rather, the specification is directed more narrowly than the claims recite.  The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.   Claiming all DNA’s that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived.  In this case, applicants claim a genus of promoter that are not described in the specification.  
Given the large size and diversity of the claimed elements and the inability to determine which will also have the essential element, it is concluded that the invention must be empirically determined.  In an unpredictable art, the disclosure of no species would not represent to the skilled artisan a representative number of species sufficient to show applicants were in possession of claimed genus. 

Response to Arguments 
The term “modified” is a vague and broad term. Modifications can be deletions, substitutions and alterations. In this case, the only modification that the specification describes is one in which the molecule is stabilized and not altered. Hence, within the genus of molecules claimed, the claims are only described for molecules that stabilize the gRNA and not alter it. Applicants argue that there are a plethora of teachings. The teachings have been reviewed but only describe a molecule that is modified by stabilizing 3’, 5’ modifications or stabilizing synthetic nucleotide insertions. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 103-133 and 147 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of inactivating a first allele of an endogenous HLA gene in a cell in vitro or ex vivo, the method comprising administering to the cell a nucleic acid encoding Cas9 protein operably linked to a promoter and with a nucleic acid encoding a gRNA specific to the first allele HLA or co-administering the Cas9 protein and the nucleic acid encoding the gRNA specific to the first allele of the HLA wherein the first allele gRNA comprise a targeting domain which is complementary to the first allele of the HLA gene to mediate the knock-down of the first allele of the HLA gene, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of reducing cell surface expression of an endogenous gene that is an “immunogenicity gene” by use of Cas9.
2) Scope of the invention.  The scope of the invention is extremely broad in that the cell is any cell without limitation and the gene any immunogenicity gene wherein the cell is “contacted” with any Cas9 and a first allele-specific gRNA molecule.        
3) Number of working examples and guidance.  The specification teaches optimization of gene editing by use of 5’ mRNA caps and 3’ polyA tails on the gRNA in CD34+ cells targeting HBB, AAVs2 and CXCR4 loci (example 5). In example 6-8, applicants provide means by which allele specific gRNA is identified from subject blood. In examples 9-11, isolated primary human blood cells are treated with the gRNA identified and Cas9 following by measurement of the editing as shown in figures 19-23. In example 12, methods are established for preparing blood cells from a donor to be transferred to a recipient. In this method, discussion is made as to the degree of haplotype. The method requires use of hematopoietic stem cells wherein 1, 2 or 3 HLA alleles are disrupted to increase haplotype matching.  However, the use thereof is prophetic and no exemplification of transfer is provided. 
4) State of the art and Unpredictability of the art. The method is designed to provide HLA matching of blood components by inactivation or reducing mismatched HLA alleles between donors and recipients. There are several issues with the claims. First, the base claims are drawn to an incredibly large genus of nucleic acid molecules as set forth in the scope above. This is exacerbated by the lack of connection between components such as that “a first allele specific gRNA” is directed against the “first allele of an endogenous immunogenicity gene”. As well, there is no connection between the contacting and the reducing of “cell surface expression” of the gene. 
Secondly, the art is clear that delivery of and activity of Cas9 and gRNAs in vivo are hindered by delivery issues. However, the claim does not limit the method to in vitro. These issue are summarized by Wilbie et al (abstract and conclusion), 
The ultimate goal would be to cure debilitating (mono)-genetic diseases with a single injection of CRISPR/Cas. We are still far from this goal and to achieve this several shortcomings of the CRISPR/Cas system need to be addressed.

In the ideal case, the delivery system should address the current limitations of CRISPR gene editing, which are (1) lack of targeting specific tissues or cells, (2) the inability to enter cells, (3) activation of the immune system, and (4) off-target events.

Efforts have been hampered by delivery methods. Viral vectors are hindered by packing challenges as well as obstacles with delivery routes (reviewed by Mout et al, page 880-882). 
	5) Amount of Experimentation Required.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  
In this case, the scope of the claims is so broad and vague as to not clearly lead to the stated goals. As well, it is not clear that the method can be performed in any cell type with any Cas9. Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the gRNA, cell, gene, Cas9 combinations that would work, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

        Response to Arguments 
The remaining issues with the claims are the following. The method is limited to in vitro or ex vivo. There is no evidence that the method as recited can be performed in vivo. The specification does not provide requisite guidance to so mediate administration of the components to blood cells circulating within the body such that a first allele can be reduced in cell surface expression of HLA. Secondly, if a nucleic acid encoding Cas9 is used, the sequence requires for operability a promoter. Thirdly, the reaction of the claims simply recites that the Cas9 and gRNA “associate” with the first allele and with a single allele of the HLA gene. However, there is more than an association necessary. The gRNA and Cas9 ”knock-down” the gene. An association is an incomplete action that does not implicate any interaction. Fourth, in claim 103, line 6 and 9, the actual target is “the first allele of the HLA gene” of the gRNA as a target and of the “association” of the gRNA and Cas9. Simply reciting that a single allele is targeted or the HLA gene is not correct. 
To these ends, applicants argue that the specification teaches numerous gRNA sequences. However, this issue was not raised in the rejection. Applicants argue that “a targeted knockdown could be mediated by targeting an enzymatically inactive Cas9. Regarding this, the method requires “reducing cell surface expression of a protein encoded by a first allele of an endogenous “ HLA. However, the claims lack direction to this endpoint by missing elements in the claims. For example, claim 103 recite that the first-allele specific gRNA is complementary to “a target domain” in the HLA gene wherein the first allele-specific gRNA molecule and the Cas9 molecule associates with “a single allele of the HLA gene”. With the lack of details and the numerous steps, the claims should clearly indicate how to accomplish the goals. This in itself does not render the claims non-enabled but it does exacerbate the issues with the claims. Secondly, the idea of “associating” with the allele is a vague and indiscriminate term that does not provide the means to “reduce” expression wherein applicants have demonstrated that by reciting that this association requires “knock-down” of the gene. In other words, the association is more than a casual one. Applicants omit a number of the elements that would form a method with linked components. However, it is not the job of the practitioner to identify the boundaries of the claimed invention. Furthermore, the claims do not mirror the examples which provide specific events related to the first allele and specific effects of the “association” such as knock-down. Hence, this argument is flawed. The claims are not reflective of the specification examples. As well, the relationship between the gRNA and the allele that is the single allele and the effect of Cas9 are critical elements and a feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233,188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe,542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).
Finally, applicants argue that the specification teaches a plethora of different forms of delivery, formulations and routes of administration. And to this end, applicants argue that there are working examples demonstrating use of specific Cas9 and gRNA molecules and delivery to reduce cell surface expression of HLA. These arguments are not persuasive for the following reasons. The rejection is not based on a lack of description to which applicants’ arguments are directed. Rather, the rejection is that the claims are unduly broad leading to a lack of predictability in light of the art and therefore would require undue experimentation to perform at this breadth. In view of the art defined obstacles, one would conclude that despite the suggestion in the arguments one could not reasonably perform the steps in vivo. 
Applicant’s examples are limited to in vitro exemplification and prophetic effects. Specifically, the specification teaches the following. Example 1- cloning and initial screening of gRNAs. Example 2 and 3- prophetic screening for gRNAs that induce the greatest level of NHEJ and HDR. Example 4 and 5 detail in vitro delivery of Cas9 encoding vectors and gRNA that are unmodified and modified for stability. Examples 6-8 are proposed uses of the method. Examples 9-12 are all in vitro executions of the method in which HLA knock out is performed to match donor and recipient cells. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed if performed in vivo. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    
And quite simply, there is no evidence in the art and the specification does not advance that this method could be performed in vivo. It is not clear how to identify which cell would require reduction of a first gene. I is not clear how the Cas9 and gRNA could be targeted to this cell. In the absence of this targeting, there is innate and humoral immunity issues, organ barrier issues, degradation and sequestration. Ultimately, the goal of expression at a desirable location cannot be reached due to these obstacles. The “predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03. Considering the specifics of the arguments, applicants have not established any facts to the contrary of what is established here.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 103-108, 110, 112-118, 121, 125-127, 129-131 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (WO 2014165177; see entire document from IDS filed 2/26/2018) in view of Kim et al (WO 2014065596; see entire document), Friedland et al (US 20170314015; see entire document). This is a new rejection necessitated by applicants’ amendment. Specifically, the claims now require that the gRNA is allele specific for an HLA such that its cell surface expression is reduced.
Gregory et al directs one to modify one allele of HLA-A (¶0176-0178). Wherein blood cells are modified (see e.g. ¶ 0183). These cells could also comprise additional transgenes (see e.g. ¶0189). 
Kim et al demonstrate cleavage of HLA using Cas9 and gRNA (see e.g. abstract) to inactivate HLA (see e.g. ¶ 0516).Wherein the means to use Cas9 to modify a select allele is demonstrated by Freidland et al. The methods uses Cas9 and gRNA (see e.g. abstract) specifically at an allele (see e.g. ¶0010, 0036). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the specifics of Freidland et al to modify the cells of Gregory in light of the ability shown by Kim to do so. Such a modification would have resulted in a method encompassed by the claims. As noted above: 1) Friedland et al teach that gRNA is used with Cas9 to selectively modify an allele and 2) Kim teaches that Cas9 can be used to modify HLA and 3) Torikai teach that HLA alleles can be modified in an allele specific manner. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved cells for transfusion. 
Regarding claim 104, Kim ¶0394 teaches use of 2 gRNAs. 
Regarding claim 104-107, Friedland et al ¶0035 and 0317 teaches use of at least 2 gRNAs. The gRNA can be modified with ARCA (see e.g. ¶1949). The gRNAs are identified using software (database) schemes (see e.g. ¶0941) as claimed in claim 108. 
Regarding claim 110, Gregory teaches the cell can be lymphocytes or bone marrow (see e.g. ¶0143). 
Regarding claim 113, Kim teaches cancer is a target of such methods (see e.g. ¶0013). Regarding claims 114-118, Cas9 i.e. D10A can be delivered as a nucleic acid encoding thereof or as a protein wherein the protein can be part of a complex with the gRNA (see abstract, ¶0004, 0103, 0168).
Regarding claims 114-118, 125 and 126, Friedland et al teach Cas9 i.e. D10A or eiCas9 can be delivered as a nucleic acid encoding thereof or as a protein wherein the protein can be part of a complex with the gRNA (see abstract, ¶0236-0248, 0550, 0946). As well, transgenes  to be integrated in claim 121 in addition to the Cas9 sequences are included (see e.g.¶ 0298).
Regarding claims 129-131, Friedland teaches the cells can be isolated from a subject and introduced into a second (see e.g. 0573). Each subject will inherently have a first and second haplotype of genes regardless of the nature. The nature of transfusion is to find matched subjects to avoid rejection so this is an inherent step in autologous and allogeneic transfusions. 
Regarding claims 108 and 133, Freidland devices a means of ranking identified gRNAs for use in the method by computation (see e.g. ¶0938-0980). The recited method is confusing as set forth above but the two appear to require identifying ranked sequence that are best for targeting specific domains. 

Claims 119, 120, 122-124, 128 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gregory et al (WO 2014165177; see entire document from IDS filed 2/26/2018) in view of Kim et al (WO 2014065596; see entire document), Friedland et al (US 20170314015; see entire document) of record above as applied to claims 103-108, 110, 112-118, 121, 125-127, 129-131 and 133 above, and further in view of Cooper and Torikai (US 20170044500; see entire document), Masuda et al (Cancer Sci, 2007, pages 102-108; see entire document) and Holwera et al (Nucleic Acids Research, 2013, Vol. 41, No. 14 6905–6916; see entire document) and Porter and June (Bone Marrow Transplantation, 2005, pages 935-942; see entire document).
Cooper and Torikai teach reduced expression of one of an HLA gene by use of Cas9 (see e.g. ¶0016). Cooper specifically teaches a method of eliminating HLA by Cas9 from pluripotent stem cells (for example) and co-administering a transgene that encode HLA from a patient (see e.g. figure 2 and ¶0054). Other transgenes such as ssODN are taught (see e.g. ¶0219).
Masudo and Holwera demonstrate that at the time of filing, allele separation used FACS analysis wherein mABs for HLA alleles were known in the art (see e.g. page 105, col 1). Holwera et al demonstrates sorting of cells using FACS for allele specific cells (see e.g. page 6906, col 2). 
Porter and June teach that T cell “add back” minimize immune suppression and improves outcome of stem cell transplantation (see page 935, col 2). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to include transgenes as shown by Cooper and Torikai and to use the sort cells comprising the desired allele state following the methods of Friedland applied to the goal of Gregory in light of Torikai using the methods of Masudo and Holwera and to also use the step of T cell addback as taught by Barrett et al. As noted above: 1) Friedland et al teach that gRNA is used with Cas9 and can be modified i.e. to comprise an ARCA sequence and that a number of Cas9 molecules can be used in the method and 2) Freidland teaches that Cas9 can target allele specific sequences for modifications and 3) Cooper and Torikai teach that HLA alleles require inactivation by Cas9 and replacement by HLA sequences of design 4) Masudo and Holwera teach use of FACS to sort cells based upon allele presentation and 5) Porter and June teach that T cell add back is critical following T cell depletion in subjects following transfusions. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved cells for transfusion. 

Response to Arguments 
Applicants argue that the Friedland is applicant’s own work filed 3/26/2015 and published 9/26/2016 which is not prior to the instant filing date of 10/2/2015. As regards claim 108 and 133 (not mentioned by applicants), applicants argue that there is not teaching of selecting the first allele specific gRNA using a database schema. 
As to the priority date, this is not the case. The PGPUB was effectively available more than a year before the effective filing date of the instant invention.

    PNG
    media_image1.png
    156
    464
    media_image1.png
    Greyscale

Regarding the lack of teachings for claim 108, Friedland teaches the following.    

[1055] Described herein are systems, methods and computer readable medium for identifying gRNAs for editing alleles using CRISPR/Cas9 systems. Further described herein are systems, methods and computer readable medium for implementing or creating a database schema for identifying gRNAs for editing alleles using CRISPR/Cas9 systems. The gRNA identification system allows a user (e.g., a medical practitioner or professional, a clinical coordinator, a physician, or an allele sequencing laboratory technician) to identify gRNAs suitable for editing a particular allele. As described herein, a user may want to edit an allele to increase the number of allele matches between a targeted transplant recipient and a targeted transplant donor. The gRNA identification system receives data related to alleles from a recipient and alleles from a potential donor, and identifies the mismatched alleles from the input. Then, the gRNA identification system queries a database to generate a list of gRNAs suitable for editing the alleles from the potential donor. The list of gRNAs is ranked based on one or more criteria. The gRNA identification system also includes implementing a database schema that comprises various tables storing data related to, for example, alleles, gRNAs, haplotypes, and ancestry information.

Applicants argue Cooper teaches away by teaching deletion of one, two or three sets of HLA alleles. Cooper is used as a secondary reference to teach the ability to insert HLA genes into the cell treated with Cas9. The remaining arguments are moot in view of the new art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/            Primary Examiner, Art Unit 1633